SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT dated as of August 4, 2006 (“Security Agreement”), is
made by Integrated Surgical Systems, Inc., a Delaware corporation (“Debtor”), in
favor of Novatrix Biomedical, Inc., a California corporation (“Secured Party”).
 
RECITALS
 
A. Secured Party has made and has agreed to make certain advances of money and
to extend certain financial accommodation to Debtor as evidenced by that certain
Secured Promissory Note (the “Note”) dated August 4, 2006 executed by Debtor in
favor of Secured Party (collectively, the “Loans”).
 
B. Secured Party is willing to make the Loans to Debtor, but only upon the
condition, among others, that Debtor shall have executed and delivered to
Secured Party this Security Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in order to induce Secured Party to make the Loans and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, Debtor hereby represents,
warrants, covenants and agrees as follows:
 
1. DEFINED TERMS. When used in this Security Agreement the following terms shall
have the following meanings (such meanings being equally applicable to both the
singular and plural forms of the terms defined):
 
“Collateral” shall have the meaning assigned to such term in Section 2 of this
Security Agreement.
 
“Contracts” means all contracts, undertakings, franchise agreements or other
agreements in or under which Debtor now holds or hereafter acquires any right,
title or interest, including, without limitation, with respect to an Account,
any agreement relating to the terms of payment or the terms of performance
thereof.
 
“Copyright License” means any written agreement, in which Debtor now holds or
hereafter acquires any interest, granting any right in or to any Copyright or
Copyright registration (whether Debtor is the licensee or the licensor
thereunder) including, without limitation, licenses pursuant to which Debtor has
obtained the exclusive right to use a copyright owned by a third party.
 
“Copyrights” means all of the following in which Debtor now holds or hereafter
acquires any interest: (a) all copyrights, whether registered or unregistered,
held pursuant to the laws of the United States, any State thereof or any other
country; (b) registrations, applications, recordings and proceedings in the
United States Copyright Office or in any similar office or agency of the United
States, any State thereof or any other country; (c) any continuations, renewals
or extensions thereof; (d) any registrations to be issued in any pending
applications; (e) prior versions of works covered by copyright and all works
based upon, derived from or incorporating such works; (f) income, royalties,
damages, claims and payments now and hereafter due and/or payable with respect
to copyrights, including, without limitation, damages, claims and recoveries for
past, present or future infringement; (g) rights to sue for past, present and
future infringements of any copyright; and (h) any other rights corresponding to
any of the foregoing rights throughout the world.
 
 
-A-1-

--------------------------------------------------------------------------------

 
“Event of Default” means (i) any failure by Debtor forthwith to pay or perform
any of the Secured Obligations and (ii) any “Event of Default” as defined in the
Note.
 
“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by Debtor.
 
“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.
 
“Patent License” means any written agreement, in which Debtor now holds or
hereafter acquires any interest, granting any right with respect to any
invention on which a Patent is in existence (whether Debtor is the licensee or
the licensor thereunder).
 
“Patents” means all of the following in which Debtor now holds or hereafter
acquires any interest: (a) all letters patent of the United States or any other
country, all registrations and recordings thereof and all applications for
letters patent of the United States or any other country, including, without
limitation, registrations, recordings and applications in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any State thereof or any other country; (b) all reissues, divisions,
continuations, renewals, continuations-in-part or extensions thereof; (c) all
petty patents, divisionals and patents of addition; (d) all patents to issue in
any such applications; (e) all Technical Disclosures and Trade Secrets; (f) all
information and data, including, but not limited to, preclinical and clinical
study data, engineering drawings and specifications, models and renderings,
computer and machine tool programming code, that Debtor considers proprietary in
nature; (g) income, royalties, damages, claims and payments now and hereafter
due and/or payable with respect to patents, including, without limitation,
damages, claims and recoveries for past, present or future infringement; and (h)
rights to sue for past, present and future infringements of any patent.
 
“Secured Obligations” means (a) the obligation of Debtor to repay Secured Party
all of the unpaid principal amount of, and accrued interest on (including any
interest that accrues after the commencement of bankruptcy), the Loans, (b) the
obligation of Debtor to pay any fees, costs and expenses of the Secured Party
under the Note or under Section 6(b) hereof and (c) all other indebtedness,
liabilities and obligations of Debtor to Secured Party, whether now existing or
hereafter incurred, and whether created under, arising out of or in connection
with any written agreement or otherwise.
 
“Technical Disclosure” means all Technical Disclosures (Schedule A).
 
“Trademark License” means any written agreement, in which Debtor now holds or
hereafter acquires any interest, granting any right in and to any Trademark or
Trademark registration (whether Debtor is the licensee or the licensor
thereunder).
 
 
-A-2-

--------------------------------------------------------------------------------

 
“Trademarks” means any of the following in which Debtor now holds or hereafter
acquires any interest: (a) any trademarks, tradenames, corporate names, company
names, business names, trade styles, service marks, logos, other source or
business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and general intangibles of like nature, now existing
or hereafter adopted or acquired, all registrations and recordings thereof and
any applications in connection therewith, including, without limitation,
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
Sate thereof or any other country (collectively, the “Marks”); (b) any reissues,
extensions or renewals thereof; (c) the goodwill of the business symbolized by
or associated with the Marks; (d) income, royalties, damages, claims and
payments now and hereafter due and/or payable with respect to the Marks,
including, without limitation, damages, claims and recoveries for past, present
or future infringement; and (e) rights to sue for past, present and future
infringements of the Marks.
 
“Trade Secret” means any and all information pertaining to the filing of any
patents, technical data, customer lists, and technical know-how necessary to
design manufacture, market and sell any and all products developed by Debtor.
 
“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of California; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of Secured Party’s security interest in any Collateral is governed
by the Uniform Commercial Code as in effect in a jurisdiction other than the
State of California, the term “UCC” shall mean the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such attachment, perfection of priority and for purposes of definitions
related to such provisions.
 
2. GRANT OF SECURITY INTEREST. As collateral security for the prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of all the Secured Obligations and in order to induce
Secured Party to cause the Loans to be made, Debtor hereby assigns, conveys,
mortgages, pledges, hypothecates and transfers to Secured Party, and hereby
grants to Secured Party, a security interest in all of Debtor’s right, title and
interest in, to and under the following (all of which being collectively
referred to herein as the “Collateral”):
 
(a) All Accounts of Debtor;
 
(b) All Chattel Paper of Debtor;
 
(c) All Contracts and License Agreements of Debtor;
 
(d) All Deposit Accounts of Debtor;
 
(e) All Documents of Debtor;
 
(f) All Equipment of Debtor;
 
(g) All Financial Assets of Debtor;
 
 
-A-3-

--------------------------------------------------------------------------------

 
(h) All Fixtures of Debtor;
 
(i) All General Intangibles of Debtor, including, without limitation, all
Copyrights, Patents, Trademarks, Licenses, designs, drawings, technical
information, marketing plans, customer lists, trade secrets, proprietary or
confidential information, inventions (whether or not patentable), procedures,
know-how, models and data;
 
(j) All Instruments of Debtor;
 
(k) All Inventory of Debtor;
 
(l) All Investment Property of Debtor;
 
(m) All property of Debtor held by Secured Party, or any other party for whom
Secured Party is acting as agent hereunder, including, without limitation, all
property of every-description now or hereafter in the possession or custody of
or in transit to Secured Party or such other party for any purpose, including,
without limitation, safekeeping, collection or pledge, for the account of
Debtor, or as to which Debtor may have any right or power;
 
(n) All other goods and personal property of Debtor, wherever located, whether
tangible or intangible, and whether now owned or hereafter acquired, existing,
leased or consigned by or to Debtor;
 
(o) All Insurance Proceeds to Debtor; and
 
(p) To the extent not otherwise included, all Proceeds of each of the foregoing
and all accessions to, substitutions and replacements for and rents, profits and
products of each of the foregoing.
 
3. RIGHTS OF SECURED PARTY; COLLECTION OF ACCOUNTS.
 
(a) Notwithstanding anything contained in this Security Agreement to the
contrary, Debtor expressly agrees that it shall remain liable under each of its
Contracts and each of its Licenses to observe and perform all the conditions and
obligations to be observed and performed by it thereunder and that it shall
perform all of its duties and obligations thereunder, all in accordance with and
pursuant to the terms and provisions of each such Contract or License. Secured
Party shall not have any obligation or liability under any Contract or License
by reason of or arising out of this Security Agreement or the granting to
Secured Party of a lien therein or the receipt by Secured Party of any payment
relating to any Contract or License pursuant hereto, nor shall Secured Party be
required or obligated in any manner to perform or fulfill any of the obligations
of Debtor under or pursuant to any Contract or License, or to make any payment,
or to make any inquiry as to the nature or the sufficiency of any payment
received by it or the sufficiency of any performance by any party under any
Contract or License, or to present or file any claim, or to take any action to
collect or enforce any performance or the payment of any amounts which may have
been assigned to it or to which it may be entitled at any time or times.
 
(b) Secured Party authorizes Debtor to collect its Accounts, provided that such
collection is performed in a prudent and businesslike manner, and Secured Party
may, upon the occurrence and during the continuation of any Event of Default and
without notice, limit or terminate said authority at any time. Upon the
occurrence and during the continuance of any Event of Default, at the request of
Secured Party, Debtor shall deliver all original and other documents evidencing
and relating to the performance of labor or service which created such Accounts,
including, without limitation, all original orders, invoices and shipping
receipts.
 
 
-A-4-

--------------------------------------------------------------------------------

 
(c) Secured Party may at any time, upon the occurrence and during the
continuance of any Event of Default, without notifying Debtor of its intention
to do so, notify Account Debtors of Debtor, parties to the Contracts of Debtor,
obligors in respect of Instruments of Debtor and obligors in respect of Chattel
Paper of Debtor that the Accounts and the right, title and interest of Debtor in
and under such Contracts, Instruments and Chattel Paper have been assigned to
Secured Party and that payments shall be made directly to Secured Party. Upon
the request of Secured Party, Debtor shall so notify such Account Debtors,
parties to such Contracts, obligors in respect of such Instruments and obligors
in respect of such Chattel Paper. Upon the occurrence and during the continuance
of any Event of Default, Secured Party may, in its name or in the name of
others, communicate with such Account Debtors, parties to such Contracts,
obligors in respect of such Instruments and obligors in respect of such Chattel
Paper to verify with such parties, to Secured Party’s satisfaction, the
existence, amount and terms of any such Accounts, Contracts, Instruments or
Chattel Paper.
 
4. REPRESENTATIONS AND WARRANTIES. Debtor hereby represents and warrants to
Secured Party that:
 
(a) Except for the security interest granted to Secured Party under this
Security Agreement, Debtor is the sole legal and equitable owner of each item of
the Collateral in which it purports to grant a security interest hereunder,
having good and marketable title thereto, free and clear of any and all Liens.
 
(b) No effective security agreement, financing statement, equivalent security or
lien instrument or continuation statement covering all or any part of the
Collateral exists, except such as may have been filed by Debtor in favor of
Secured Party pursuant to this Security Agreement.
 
(c) This Security Agreement creates a legal and valid security interest on and
in all of the Collateral in which Debtor now has rights and all filings and
other actions necessary or desirable to perfect and protect such security
interest have been duly taken. Accordingly, Secured Party has a fully perfected
first priority security interest in all of the Collateral in which Debtor now
has rights. This Security Agreement will create a legal and valid and fully
perfected first priority security interest in the Collateral in which Debtor
later acquires rights, when Debtor acquires those rights and additional filings
to be made with the United States Copyright Office and/or Patent and Trademark
Office as are necessary to perfect Secured Party’s security interest in
subsequent ownership rights and interests of Debtor in Copyrights, Patents,
Trademarks and Licenses.
 
(d) Debtor’s chief executive office, principal place of business and the place
where Debtor maintains its records concerning the Collateral are presently
located at the address set forth on the signature page hereof. The Collateral is
presently located at the address of the Debtor.
 
 
-A-5-

--------------------------------------------------------------------------------

 
(e) All Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks and
Trademark Licenses now owned, held or in which Debtor otherwise has any interest
are listed on Schedule A attached hereto.
 
5. COVENANTS. Debtor covenants and agrees with Secured Party that from and after
the date of this Security Agreement and until the Secured Obligations have been
performed and paid in full:
 
5.1 Disposition of Collateral. Debtor shall not sell, lease, transfer, license
or otherwise dispose of any of the Collateral, or attempt or contract to do so.
 
5.2 Relocation of Business or Collateral. Debtor shall not relocate its chief
executive office, principal place of business or its records, or allow the
relocation of any Collateral (except as allowed pursuant to Section 5.1
immediately above) from such address(es) provided to Secured Party pursuant to
Section 4(d) above without twenty (20) days prior written notice to Secured
Party.
 
5.3 Limitation on Liens on Collateral. Debtor shall not, directly or indirectly,
create, permit or suffer to exist, and shall defend the Collateral against and
take such other action as is necessary to remove, any Lien on the Collateral,
except the Lien granted to Secured Party under this Security Agreement.
 
5.4 Insurance. Maintain insurance policies insuring the Collateral against loss
or damage from such risks and in such amounts and forms and with such companies
as are customarily maintained by businesses similar to Debtor.
 
5.5 Taxes, Assessments, Etc. Debtor shall pay promptly when due all property and
other taxes, assessments and government charges or levies imposed upon, and all
claims (including claims for labor, materials and supplies) against, the
Equipment, Fixtures or Inventory, except to the extent the validity thereof is
being contested in good faith and adequate reserves are being maintained in
connection therewith.
 
5.6 Maintenance of Records. Debtor shall keep and maintain at its own cost and
expense satisfactory and complete records of the Collateral.
 
5.7 Registration and maintenance of Intellectual Property Rights. After
consultation with Secured Party, Debtor shall promptly register or cause to be
registered (to the extent not already registered) the most recent version of any
Copyright and any Copyright License and any Patent, Patent License, Trademark or
Trademark License, which, individually or in the aggregate, is material to the
conduct of Debtor’s business, with the United States Copyright Office or Patent
and Trademark Office or appropriate overseas patent, copyright, or trademark
office, as applicable, including, without limitation, in all such cases, the
filing of applications for renewal, affidavits of use, affidavits of
noncontestability and opposition and interference and cancellation proceedings.
Debtor shall register or cause to be registered with the United States Copyright
Office or Patent and Trademark Office, as applicable, those additional rights
and interests developed or acquired by Debtor after the date of this Security
Agreement, including, without limitation, any additions to the rights and
interests of Debtor listed on Schedule A hereto
 
 
-A-6-

--------------------------------------------------------------------------------

 
5.8 Notification Regarding Changes in Intellectual Property. Debtor shall
promptly advise Secured Party of any subsequent ownership right or interest of
the Debtor in or to any Copyright, Patent, Trademark, Technical Disclosure,
Trade Secret or License not specified on Schedule A hereto and shall permit
Secured Party to amend such Schedule, as necessary, to reflect any addition or
deletion to such ownership rights.
 
5.9 Defense of Intellectual Property. Debtor shall (i) protect, defend and
maintain the validity and enforceability of the Copyrights, Patents and
Trademarks, (ii) use its best efforts to detect infringements of the Copyrights,
Patents and Trademarks and promptly advise Secured Party in writing of material
infringements detected and (iii) diligently pay maintenance and registration
fees and not allow any Copyrights, Patents or Trademarks to be abandoned,
forfeited or dedicated to the public without the written consent of Secured
Party.
 
5.10 Further Assurances; Pledge of Instruments. At any time and from time to
time, upon the written request of Secured Party, and at the sole expense of
Debtor, Debtor shall promptly and duly execute and deliver any and all such
further instruments and documents and take such further action as Secured Party
may reasonably deem necessary or desirable to obtain the full benefits of this
Security Agreement, including, without limitation, facilitating the filing of
UCC-1 Financing Statements in all applicable jurisdictions and this Security
Agreement (and any amendment hereto) with the United States Copyright Office
and/or Patent and Trademark Office, as applicable.
 
6. RIGHTS AND REMEDIES UPON DEFAULT.
 
(a) Beginning on the date which is thirty (30) business days after any Event of
Default shall have occurred and while such Event of Default is continuing,
Secured Party may exercise in addition to all other rights and remedies granted
to it under this Security Agreement, all rights and remedies of a secured party
under the UCC.
 
(b) Debtor also agrees to pay all fees, costs and expenses of Secured Party,
including, without limitation, reasonable attorneys fees, incurred in connection
with the enforcement of any of its rights and remedies hereunder.
 
(c) Debtor hereby waives presentment, demand, protest or any notice (to the
maximum extent permitted by applicable law) of any kind in connection with this
Security Agreement or any Collateral.
 
(d) The Proceeds of any sale, disposition or other realization upon all or any
part of the Collateral shall be distributed by Secured Party in the following
order of priorities:
 
FIRST, to Secured Party in an amount sufficient to pay in full the reasonable
costs of Secured Party in connection with such sale, disposition or other
realization, including all fees, costs, expenses, liabilities and advances
incurred or made by Secured Party in connection therewith, including, without
limitation, reasonable attorneys’ fees;
 
SECOND, to Secured Party in an amount equal to the then unpaid Secured
Obligations; and
 
 
-A-7-

--------------------------------------------------------------------------------

 
FINALLY, upon payment in full of the Secured Obligations, to Debtor or its
representatives, in accordance with the UCC or as a court of competent
jurisdiction may direct.
 
7. INDEMNITY. Debtor agrees to defend, indemnify and hold harmless Secured Party
and its officers, employees, and agents against (a) all obligations, demands,
claims, and liabilities claimed or asserted by any other party in connection
with the transactions contemplated by this Security Agreement and (b) all losses
or expenses in any way suffered, incurred, or paid by Secured Party as a result
of or in any way arising out of, following or consequential to transactions
between Secured Party and Debtor, whether under this Security Agreement or
otherwise (including without limitation, reasonable attorneys fees and
expenses), except for losses arising from or out of Secured Party’s gross
negligence or willful misconduct.
 
8. LIMITATION ON SECURED PARTY’S DUTY IN RESPECT OF COLLATERAL. Secured Party
shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it takes such action as Debtor requests
in writing, but failure of Secured Party to comply with any such request shall
not in itself be deemed a failure to act reasonably, and no failure of Secured
Party to do any act not so requested shall be deemed a failure to act
reasonably.
 
9. REINSTATEMENT. This Security Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against Debtor
for liquidation or reorganization, should Debtor become insolvent or make an
assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of Debtor’s property and assets, and
shall continue to be effective or be reinstated, as the case may be, if at any
time payment and performance of the Secured Obligations, or any part thereof,
is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Secured Obligations shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.
 
10. MISCELLANEOUS.
 
10.1 No Waiver; Cumulative Remedies.
 
(a) Secured Party shall not by any act, delay, omission or otherwise be deemed
to have waived any of its respective rights or remedies hereunder, nor shall any
single or partial exercise of any right or remedy hereunder on any one occasion
preclude the further exercise thereof or the exercise of any other right or
remedy.
 
(b) The rights and remedies hereunder provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law.
 
(c) None of the terms or provisions of this Security Agreement may be waived,
altered, modified or amended except by an instrument in writing, duly executed
by Debtor and Secured Party.
 
 
-A-8-

--------------------------------------------------------------------------------

 
10.2 Termination of this Security Agreement. Subject to Section 9 hereof, this
Security Agreement shall terminate upon the payment and performance in full of
the Secured Obligations.
 
10.3 Successor and Assigns. This Security Agreement and all obligations of
Debtor hereunder shall be binding upon the successors and assigns of Debtor, and
shall, together with the rights and remedies of Secured Party hereunder, inure
to the benefit of Secured Party, any future holder of any of the indebtedness
and their respective successors and assigns. No sales of participations, other
sales, assignments, transfers or other dispositions of any agreement governing
or instrument evidencing the Secured Obligations or any portion thereof or
interest therein shall in any manner affect the lien granted to Secured Party
hereunder.
 
10.4 Governing Law. In all respects, including all matters of construction,
validity and performance, this Security Agreement and the Secured Obligations
arising hereunder shall be governed by, and construed and enforced in accordance
with, the laws of the State of California applicable to contracts made and
performed in such state, without regard to the principles thereof regarding
conflict of laws.
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer on the
date first set forth above.
 

       
INTEGRATED SURGICAL SYSTEMS, INC. (DEBTOR)
 
   
   
  /s/ Dr. Ramesh Trivedi  

--------------------------------------------------------------------------------

By: Dr. Ramesh Trivedi, CEO

 

       
ACCEPTED AND ACKNOWLEDGED BY:
 
NOVATRIX BIOMEDICAL, INC. (SECURED PARTY)
 
   
   
 
/s/ Dr. Soonkap Hahn
 

--------------------------------------------------------------------------------

By: Dr. Soonkap Hahn, CEO

 
 
-A-9-

--------------------------------------------------------------------------------

 